DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 11, the phrases “in particular”; "preferably" and “such as” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 19, “said drive mechanism” lacks antecedent basis.  It appears that claim 19 should depend from claim 18 rather than claim 17 and will be examined on its merits as though it depends from claim 18.  It is also noted that since claim 19 references a second holder but does 
	In claim 21, “said drive mechanism” lacks antecedent basis.  It appears that claim 21 should depend from claim 18 rather than claim 1 and will be examined on its merits as though it depends from claim 18.  Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sniadecki et al.(WO 2014/210388).
With respect to claim 1, the reference of Sniadecki et al. discloses a system (Figs. 2A, 8A and 8B) structurally capable of determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber, comprising: an elastic element (micropost)(214) mounted in or suitable for mounting in said culture chamber (222), said elastic element (214) being adapted to be coupled with said cell or tissue culture (¶[0032]) such that a force applied to or generated by said cell or tissue culture leads to a deflection of said elastic element against a restoring force thereof (Fig. 8B), and said elastic element (214) forming or comprising a magnetic element (270) arranged such as to be moved upon deflection of said elastic element; and a magnetic field sensor (272), which is separated from said elastic element by a separating wall (204) or by a space for providing a separating wall in between, said magnetic field sensor 
With respect to claim 2, said elastic element (214) is exposed to the environment inside said culture chamber (222) and said magnetic field sensor (272) is separated from the environment inside said culture chamber (Figs. 2A, 8A and 8B).
With respect to claim 3, the magnetic field sensor (272) is mounted or suitable for mounting outside said culture chamber (222) (Figs. 2A, 8A and 8B).
With respect to claim 4, said magnetic field sensor (272) is suitable for measuring a magnetic field component in a direction that is at least one of (i) perpendicular to the direction of motion of said magnetic element upon said deflection of said elastic element, or (ii) parallel to the direction of motion of said magnetic element upon said deflection of said elastic element (Figs. 8A and 8B).
With respect to claim 5, the magnetic field sensor (272) is considered to be suitable for measuring at least two field components since it is capable of measuring rotation of the elastic element (¶[0041]).
With respect to claims 6-8, the system further includes a logic element (226) that is structurally capable or suitable for use as required of claims 6-8.
With respect to claim 9, said elastic element (214) is a rod or beam (micropost)(214) wherein the deflection amounts to a bending of the rod or beam (Figs. 8A and 8B).
With respect to claim 10, the rod or beam (micropost)(214) has a fixed end mounted or adapted for mounting on the culture chamber (222)(Figs. 2A, 8A and 8B), and a free end opposite to the fixed end (Figs. 8A and 8B), wherein the magnetic element (270) is arranged closer to the free end than to the fixed end (Figs. 8A and 8B).

With respect to claim 15, the elastic element (214) and the magnetic field sensor (272) are mounted inside and outside the culture chamber (222), respectively, and, when the elastic element (214) is in an un-deflected state, the magnetic field sensor (272) and the magnetic element (270) are separated by at most 1 cm (Figs. 2A, 8A and 8B)(¶[0029]-[0030]).
With respect to claim 16, the culture chamber (222 or 204) and the elastic element (214) are considered disposable products (¶[0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sniadecki et al.(WO 2014/210388).
The reference of Sniadecki et al. has been discussed above with respect to claims 1 and 9.
With respect to claim 11, while the reference is silent with respect to that material of construction of micropost (214), in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to determine the optimal material of construction while providing a material that is compatible with the operating environment while providing the required flexibility. 
With respect to the use of different spring constants or an adjustable spring constant required of claim 12, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide microposts with different flexibilities for the known and expected result of allowing different conditions to be measured in each separate chamber.
With respect to claim 13, while the reference of Sniadecki et al. is silent with respect to the direction of the dipole moment of the magnetic element, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the magnetic element position and shape to optimize the sensing ability of the device.

Claims 1-16, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388).
With respect to claim 1, the reference of Costa et al. discloses a system (Figs. 1, 2 and 5) structurally capable of determining a force applied to or generated by a cell or tissue culture 
With respect to claim 1, while the reference discloses the use of an optical detection system (300) to detect the displacement of the post and uses the detected displacement to determine force (¶[0034], [0080] and [0102]), the reference does not disclose the use of a magnetic element on the post and/or a magnetic field sensor to detect or determine the displacement or deflection of the flexible post.
The reference of Sniadecki et al. discloses that it is known in the art to employ either optical systems (Fig. 7) or magnetic systems (Fig. 8) to measure or sense the deflection of a flexible post within a biological test chamber (222).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a magnetic sensing system as suggested by the reference of Sniadecki et al. in place of the optical sensing system of the primary reference for the known and expected result of using an alternative means recognized in the art to achieve the same result, detecting the deflection or movement of a flexible post within a biological test chamber.  The resulting structure would include a magnetic element arranged such as to be moved upon deflection of the elastic element and a magnetic field sensor adapted to 
With respect to claims 2 and 3, the structure resulting from the combination of the references as discussed above with respect to claim 1 would include the elastic element (post)(340) exposed to the environment inside the culture chamber (130) and the magnetic field sensor (272 of Sniadecki et al.) separated from the environment inside the culture chamber.
With respect to claim 4, said magnetic field sensor of Sniadeck et al. (272) is suitable for measuring a magnetic field component in a direction that is at least one of (i) perpendicular to the direction of motion of said magnetic element upon said deflection of said elastic element, or (ii) parallel to the direction of motion of said magnetic element upon said deflection of said elastic element (Figs. 8A and 8B of Sniadeck et al.).
With respect to claim 5, the magnetic field sensor of Sniadeck et al. (272) is considered to be suitable for measuring at least two field components since it is capable of measuring rotation of the elastic element (¶[0041] of Sniadeck et al.).
With respect to claims 6-8, the system further includes a logic element (¶[0055] of Costa et al.) that is structurally capable or suitable for use as required of claims 6-8.
With respect to claim 9, said elastic element (340) is a rod or beam (post)(340) wherein the deflection amounts to a bending of the rod or beam (¶[0051] of Costa et al.).
With respect to claim 10, the rod or beam (post)(340) has a fixed end mounted or adapted for mounting on the culture chamber (130), and a free end opposite to the fixed end (Figs. 2 and 5 of Costa et al.), wherein the magnetic element (270) is arranged closer to the free end than to the fixed end (Figs. 8A and 8B of Sniadeck et al.).

With respect to the use of different spring constants or an adjustable spring constant required of claim 12, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to provide posts with different flexibilities for the known and expected result of allowing different conditions to be measured in each separate chamber.
With respect to claim 13, while the reference of Sniadecki et al. is silent with respect to the direction of the dipole moment of the magnetic element, in the absence of a showing of unexpected results, it would have been well within the purview of one having ordinary skill in the art to optimize the magnetic element position and shape to optimize the sensing ability of the device.
With respect to claim 14, the system includes a culture chamber (130), wherein in the culture chamber, the elastic element (340) is mounted in a predetermined position, and outside of the culture chamber, the magnetic field sensor (272) is arranged (Figs. 2A, 8A and 8B of Sniadeck et al.).
With respect to claim 15, the elastic element (340) and the magnetic field sensor (272) are mounted inside and outside the culture chamber (130), respectively, and, when the elastic element (340) is in an un-deflected state, the magnetic field sensor (272) and the magnetic element (270) are separated by at most 1 cm (Figs. 2A, 8A and 8B)(¶[0029]-[0030] of Sniadeck et al.).

With respect to claim 18, the reference of Costa et al. includes a drive mechanism (410).
With respect to claim 23, the reference of Costa et al. discloses a method for determining a force applied to or generated by a cell or tissue culture arranged in a culture chamber (130), comprising: providing a culture chamber (130); coupling an elastic element (340) mounted in the culture chamber (Figs. 2 and 5) with the cell or tissue culture such that a force applied to or generated by the cell tissue culture leads to a deflection of the elastic element against a restoring force thereof; and detecting a deflection of the elastic element using a sensor (350) that is separated from the elastic element by a separating wall (135).
With respect to claim 23, while the reference discloses the use of an optical detection system (300) to detect the displacement of the post and uses the detected displacement to determine force (¶[0034], [0080] and [0102]), the reference does not disclose the use of a magnetic element on the post and/or a magnetic field sensor to detect or determine the displacement or deflection of the flexible post.
The reference of Sniadecki et al. discloses that it is known in the art to employ either optical systems (Fig. 7) or magnetic systems (Fig. 8) to measure or sense the deflection of a flexible post within a biological test chamber (222).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ a magnetic sensing system as suggested by the reference of Sniadecki et al. in place of the optical sensing system of the primary reference for the known and expected result of using an alternative means recognized in .

Claims 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al.(US 2017/0260488) in view of Sniadecki et al.(WO 2014/210388) taken further in view of Korman (US 5,686,303).
The combination of the references of Costa et al. and Sniadecki et al. has been discussed above with respect to claim 1.
Claims 17, 19 and 20 differ by reciting that the system includes a holding element for holding and coupling the cells or tissue with the elastic element.
The reference of Korman discloses that it is conventional in the art to employ holding elements (clamps) (40) for securing tissue to elements of a stretching system (Fig. 1).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ clamp devices in the system of the modified primary reference for the known and expected result of providing an art recognized means for securing a tissue specimen to the elements of a stretching system.
With respect to claim 18, the reference of Costa et al. discloses the use of a drive mechanism (410).


With respect to claim 22, the system of Costa et al. includes electrodes (600) for applying electrical stimuli to the cells or tissue and are controlled by the control unit (¶[0091]).

Response to Arguments
Objections to Abstract
The objection to the abstract has been withdrawn in view of the amendments to the abstract and related comments on pages 12-14 of the response dated 8/18/2021.

Claim Interpretation under 35 USC 112(f)
Claims 21 and 22 still invoke 35 USC 112(f) for reasons of record (see page 14 of the response dated 8/18/2021).

Claim Rejections under 35 USC 112(b)
The rejection of claim 7 under 35 USC 112 (b) has been withdrawn in view of the amendments to claim 7 and related comments on pages 14-15 of response dated 8/18/2021.  Note that new grounds of rejection have been made against claims 5, 11 and 21.

Claim Rejections under 35 USC 103
The rejection of claims 1-23 over the combination of the references of Masini et al. and Garshelis et al. has been withdrawn in view of Applicant’s comments on pages 15-23 of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB